The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 7, 2015

                                      No. 04-15-00161-CR

                                   Deborah Lynn SALDANA,
                                           Appellant
                                              v.
                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2455
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
       Appellant’s brief was due on June 17, 2015. See TEX. R. APP. P. 38.6(a). We granted
Appellant’s first motion for an extension of time to file the brief until July 17, 2015. On July 6,
2015, Appellant filed an unopposed second motion for an extension of time to file the brief until
August 17, 2015, for a total extension of sixty days.
      Appellant’s motion is GRANTED. Appellant must file the brief not later than August 17,
2015. NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED.
        If Appellant fails to file the brief as ordered, we may abate this appeal and remand it to
the trial court for an abandonment hearing. See id. R. 38.8(b); Samaniego v. State, 952 S.W.2d
50, 52–53 (Tex. App.—San Antonio 1997, no pet.).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court